Citation Nr: 0522706	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
and received a Vietnam Campaign Medal with device and a 
Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for PTSD, 
and assigned a 50 percent disability rating, effective 
December 2001.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for the initial assignment of a 
disability evaluation of 70 percent, but not higher, for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in May 2003 and June 2003, in addition 
to the discussions in the April 2003 statement of the case 
and March 2005 supplemental statement of the case.  The U. S. 
Court of Appeals for Veterans Claims (Court) held in Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005), 
that all sections of VA's notice letter should be construed 
in connection with each other to determine whether the 
document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in April 
2003 and July 2004.)  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the respective notice letters was subsequently 
considered by the RO.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received solely pre-adjudicatory notice.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO attempted to obtain records from all private 
medical treatment facilities the veteran identified.  The RO 
received responses from all but one facility, which it 
attempted to contact twice.  Therefore, all identified, 
pertinent evidence, including the veteran's service medical 
records, post-service VA treatment records, and private 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a VA examination in 
April 2002.  The duty to notify and assist having been met by 
the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Factual background

The veteran submitted a claim for service connection for PTSD 
in December 2001 and attached a Vet Center intake form and a 
PTSD questionnaire.

The intake form was signed on November 2001 by a counselor.  
At the time of the assessment, the veteran showed signs of 
sleeping disturbances, flashbacks, intrusive thoughts, 
isolation/depression, and survivor guilt.  When he returned 
home from Vietnam, he found work, but was unable to keep his 
job because he had adjustment problems.  He went back to 
school and received a degree in business.  He joined the 
Arizona National Guard from 1979 to 1981 and later the Army 
Reserve from 1985 to 1989.  He was elected as Tribal 
Councilman from 1989 to 1993.  He worked on and off for 
several years and at the time of the assessment he had been 
working at the same place since 1993.  

On mental status evaluation, it was noted that the veteran's 
appearance was neat; manner was friendly and cooperative; 
intelligence was average; speech was appropriate; he was 
oriented to time, place and person; memory function was 
normal; affect was appropriate; motor activity was relaxed 
and at ease; and judgment was good.  The veteran reportedly 
had delusions, disorganized thinking and hallucinations.  He 
had sleep disturbances and slept only 3-4 hours a night.  His 
energy level was low and he drank 6 to 8 cups of coffee a 
day.  He had in the past suicidal and homicidal thoughts and 
complained of losing his memory.  He stated that he got mad 
easily and had threatened family members.  At that time, he 
was not receiving treatment for psychiatric problems.  The 
veteran was diagnosed as having PTSD due to his exposure to 
the Vietnam War and was given a Global Assessment of 
Functioning (GAF) rating of 41.  

In April 2002, the veteran was afforded a VA examination.  At 
that time, he complained of having nightmares in which he 
could taste and smell blood and would wake up with a 
headache.  He stated that he could not handle crowds or a 
certain level of noise and had such trouble sleeping that his 
wife slept in another room.  The veteran reported that since 
Vietnam, he has had daily intrusive recollections, trouble 
falling asleep and nightmares 8 to 10 times a month of the 
events there.  He was able to manage his own routine 
financial affairs.  He did not have close friends who he 
trusted or would rely on for help besides his wife.  His kids 
are afraid of him and said that he was mean, had a bad temper 
and had the urge to get away from them.  He had angry 
outbursts 3 or 4 times a week.  When he returned from 
Vietnam, he was unable to hold a job for more than 2 years, 
but at the time of the examination he had been at the same 
job for 6 years, as an employment development officer.  He 
said that the job was difficult because he did not like being 
enclosed in the building.  He reported problems concentrating 
at work, symptoms of panic, a need to stand watch, and having 
exaggerated startle responses with a racing heart and 
anxiety.  He would get nervous and jumpy when in once place 
or around the same people for too long and endorsed symptoms 
of panic.  He stated that he distanced himself from family 
and others and felt detached from his family.  The veteran 
also reported engaging in rituals of checking and rechecking 
the family vehicles to see if they were locked, and having a 
need to check the ground wherever he was.

On mental status examination, the examiner observed that the 
veteran was neatly groomed and dressed.  Eye contact was fair 
to good and speech was culturally appropriate.  There was a 
restriction of affect above and beyond cultural norms.  He 
appeared moderately depressed and anxious, but was fully 
oriented.  Judgment was intact and altruistic.  The veteran 
described his mood as tired and admitted to suicidal ideation 
in 1991 after he quit drinking, but there was no sign of 
psychosis during the interview.  Thought processes were goal 
directed, logical and coherent.  Insight was apparent.  The 
veteran was diagnosed as having moderate PTSD.  The examiner 
stated that he had moderate impairment in the vocational 
area, but severe impairment in the social area.  He was given 
a GAF rating of 45.  

In a June 2002 rating decision, the RO awarded entitlement to 
service connection for PTSD and assigned a 50 percent 
disability rating effective December 6, 2001.

The veteran contends that he should be granted a disability 
rating higher than 50 percent as the 50 percent rating does 
not adequately represent his current level of disability.  He 
attached to his notice of disagreement three statements in 
support of his claim from his wife and two of his children.  
His wife stated that they were married after the veteran 
returned from Vietnam.  After their children were born, he 
began working more and was hardly ever home as he could never 
stand to be around loud noise and was short tempered and 
would yell at the children.  In the mid-1980s, the veteran 
began carrying a military knife and would bring it to bed 
with him at night.  At that time, he began having nightmares 
and would tremble in bed.  Sometimes he would attack her in 
his sleep.  The veteran's children both stated that they were 
required to be very quiet around their father and that he had 
a short temper.  They also stated that they never really 
communicated with their father and he always seemed angry 
about something.




III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to determine whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown (that 
the present level of the veteran's disability is the primary 
concern in a claim for increased rating and that past medical 
records should not be given precedence over current medical 
findings) does not apply to the assignment of an initial 
rating for a disability when service connection is awarded 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be 
evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts.  Id; See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original 
or an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  Reasonable 
doubt as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 70 percent disability rating.  The VA examiner in April 
2002 characterized the veteran's PTSD as only moderate in 
severity; however, the record shows that the veteran has 
reported suicidal thoughts in the past; impaired impulse 
control, such that he had has angry outbursts 3 or 4 times a 
week; obsessional rituals, such as repeatedly checking the 
locks on his vehicle; and an inability to establish and 
maintain effective relationships, as he reported distancing 
himself from family and feeling detached.  The GAF rating of 
41 and 45 suggest serious symptoms or any serious impairment 
in social, occupational, or school functioning.  The Board 
finds the Vet Center evaluation and VA examination report to 
be probative of a PTSD disability that has been consistently 
at the same level.  

Noting that the veteran approximates, but does not fully 
meet, the criteria for a 70 percent rating, the Board also 
points out that the criteria for a 100 percent rating are 
neither approximated nor met.  On mental status evaluation, 
the veteran's appearance was neat; speech was appropriate; he 
was oriented to time, place and person; memory function was 
normal; affect was appropriate; and judgment was good.  
Thought processes were goal directed, logical and coherent, 
and insight was apparent.  More importantly, the veteran had 
been employed at the same job for approximately seven years.  
Accordingly, the criteria of a 100 percent rating for PTSD 
are not met.

The veteran's and others' lay statements as to the frequency 
and severity of his symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
preponderance of the evidence is against a rating higher than 
70 percent for the veteran's PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a initial rating of 70 percent, and not 
higher, for service-connected PTSD is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


